Citation Nr: 1207868	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  00-13 261	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including schizoaffective disorder, dysthymic disorder, generalized anxiety disorder, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971 and from July 1973 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In particular, an April 1999 rating decision declined to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder (generic "nervous condition"), concluding there was not the required new and material evidence.  A more recent May 2007 rating decision also denied his claim of entitlement to a TDIU.

In August 2001, so in the interim, the Veteran testified at a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing) concerning the petition to reopen his claim for service connection for an acquired psychiatric disorder, then claimed as PTSD.  The judge that presided over that hearing no longer works for the Board, however, and that hearing also did not concern the additional derivative claim for a TDIU.  The Veteran consequently since has requested another hearing before the Board, so the Board is remanding the claims to the RO to schedule this additional hearing.


REMAND

As already noted, in August 2001 the Veteran testified at a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  But that hearing only concerned whether there was new and material evidence to reopen his claim for service connection for an acquired psychiatric disorder, then claimed as PTSD, not also regarding whether he was entitled to a TDIU.

The judge that presided over that hearing is no longer employed at the Board.  Consequently, the Board notified the Veteran of this by way of a letter dated in August 2010 and indicated he resultantly had the right to have another hearing before a different Veterans Law Judge of the Board that will ultimately decide his appeal.  38 C.F.R. § 20.717 (2011).  He responded, through his attorney, in the affirmative in a September 2010 statement, indicating he wants another hearing before the Board, albeit this time a videoconference hearing.  38 C.F.R. § 20.700(e).  He has not been provided this additional hearing, however, and must be before deciding his appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700(a), 20.703, 20.704 (2011). 

Accordingly, the claims are REMANDED for the following additional development and consideration:

Schedule a videoconference hearing before the Board at the earliest opportunity.  Notify the Veteran and his attorney of the date, time, and location of this hearing.  Put a copy of this notification letter in the claims file.  If the Veteran fails to report for this additional hearing, or changes his mind and elects not to have it, also document this in the file.  Then return the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


